DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4 and 20-27, as to the point that the applied prior art fails to teach the step of “conducting cleaning steps before the processing of a predetermined number of samples in a particular lot, wherein the predetermined number of samples are stored in the container before subjecting to etching of any sample of each lot, so that an etching rate is maintained substantially constant” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4 and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predetermined” in claim 1, (at least in five occurrences) is a relative term which renders the claim indefinite. The term “predetermined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not defined that how may samples are considered in the claimed “predetermined number of samples”.
Additionally, the use of term “substantially constant” in the claim 1, line 22, raises a question that is the etching rate is constant or nearly constant?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0087174) in view of Singh et al (US 7,204,913) and in view of applicant’s admitted prior art (AAPA) and further in view of Singh et al (US 2003/0005943); herein after Singh’943).
Sun disclose methods for in-situ chamber dry cleaning a plasma processing chamber utilized for gate structure fabrication process in semiconductor devices. Particularly, embodiments of the present invention relate to methods and apparatus for in-situ chamber dry cleaning a plasma processing chamber utilized to etch a metal gate structure formed in semiconductor devices on the substrate [0003]. Accordingly, it is important to remove and clean such metal containing etching by-products periodically [0006], which clearly suggests that the multiple step cleaning has to be performed cyclically prior to etching.
Sun discloses [0010] In yet another embodiment, a method for in-situ chamber dry clean includes a first step of supplying a first gas including a mixture of at least a BCl.sub.3 (Boron trichloride which is a chlorine containing gas) gas and a CF.sub.4 gas into the processing chamber [0026] In one embodiment, the boron containing gas supplied in the first cleaning gas includes BCl.sub.3, BH.sub.3, B.sub.2H.sub.6, or other suitable boron containing gas and the like. The fluorine containing gas may generally have a formula of C.sub.xF.sub.y or C.sub.xH.sub.yF.sub.z, wherein the x, y, z are integers greater than or at least 1. In one embodiment, the fluorine containing gas as used in the first cleaning gas may be selected from a group consisting of CF.sub.4, CHF.sub.3, CH.sub.2F.sub.2, C.sub.2F.sub.6, C.sub.2F.sub.8, SF.sub.6, NF.sub.3 and the like. The halogen containing gas may be selected from a group consisting of Cl.sub.2 (Chlorine gas), HCl, SiCl.sub.4, or other suitable chlorine containing gases and the like, 
A second step of applying a second gas including at least a Cl.sub.2 gas into the processing chamber Sun clearly suggests Cl2 alone can be used for the second step. [0029] the halogen containing gas supplied in the second cleaning gas may assist continuing removing the remaining residuals, including other types of residuals, from the interior of the etch processing chamber. In one embodiment, the halogen containing gas may be selected from a group consisting of Cl.sub.2, HCl, SiCl.sub.4, or other suitable chlorine containing gas and the like. The inert gas may be supplied in the second cleaning gas may include He, Ar, or other suitable gases. The term “may be supplied” suggests also the possibility where the inert gas may not be supplied.
 A third step of supplying a third gas including a mixture of at least an oxygen containing gas and CF.sub.4 gas into the processing chamber.  [0032] Subsequently, at block 306, a third cleaning gas is supplied into the etch processing chamber to continuing removing contaminates and film residuals from the interior of the etch processing chamber. The third gas may be provided after the flow of the second gas has terminated, or the flows may be gradually transitioned. In one embodiment, the third cleaning gas includes at least an oxygen containing gas. In another embodiment, the third cleaning gas includes a mixture of at least the oxygen containing gas, a fluorine containing gas and a halogen containing gas. The halogen containing gas and the fluorine containing gas supplied in the third cleaning gas may assist continuing removing the remaining residuals from the interior of the plasma processing chamber. The oxygen containing gas supplied in the third gas may assist removing carbon containing residuals, such as carbon polymers from photoresist layer or mask layer, from the processing chamber. In one embodiment, the fluorine containing gas as used in the third cleaning gas may generally have a formula of C.sub.xF.sub.y or C.sub.xH.sub.yF.sub.z, wherein x, y, z are integers greater than or at least 1. In one embodiment, the fluorine containing gas may be selected from a group consisting of CF.sub.4, CHF.sub.3, CH.sub.2F.sub.2, C.sub.2F.sub.6, C.sub.2F.sub.8, SF.sub.6, and NF.sub.3 (Nitrogen trifluoride), and the like. The halogen containing gas may be selected from a group consisting of Cl.sub.2, HCl, SiCl.sub.4 or other suitable chlorine containing gases and the like. The oxygen containing gas may be supplied in the third cleaning gas may include O.sub.2, N.sub.2O, NO.sub.2, CO, CO.sub.2 or other suitable gases. 
Sun clearly proposes the third cleaning gas includes at least an oxygen containing gas which can be N.sub.2O, NO.sub.2, CO, CO.sub.2, these gases are not “oxygen gases” since by definition “oxygen gas” is defined as O2. Sun never state that the oxygen containing gas has to be O2.
The three cleaning steps are performed in sequence (see Fig. 3). In [0026] Sun recites NF3 as an equivalent to CF4.
 It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from there having been individually taught in the prior art.
	The method of Sun involves subjecting a sample on which a metal element-containing film (Ti or Hf or metal materials) [0006] is disposed to plasma etching in a processing chamber.
It is noted that Sun is silent about a step of depositing (seasoning) using a silicon element-containing gas after the 3 cleaning steps and prior to the etching step.
	Singh discloses a semiconductor processing chamber having a silicon containing pre-coat seasoning. The seasoning pre-coat could be a CFx based layer and/or a silicon- based layer. The cleaning preferences for a silicon-based pre-coat are described more fully with reference to FIG. 10. The silicon containing chamber pre-coat is achieved with plasmas containing mixtures of silicon containing feed gas, with oxygen and/or nitrogen. Inert gases, e.g., helium and argon may also be added to the gas mixture. Exemplary silicon containing feed gases include: SiH.sub.4, Si.sub.2H.sub.6, SiH.sub.3CH.sub.3, Si(CH.sub.3).sub.3, SiF.sub.4, SiCl.sub.4 (Silicon tetrachloride), SiHCl.sub.3, SiH.sub.2Cl.sub.2, SiBr.sub.4 and tetraethyl orthosilicate (TEOS) (Col. 11, line 35).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Sun by depositing a silicon- based pre-coat as a seasoning layer after chamber cleaning and before etching because Singh teaches it is conventional to do so.
One of ordinary skill in the art would have been motivated to modify the method of Sun by depositing a silicon- based pre-coat as a seasoning layer after cleaning the chamber and prior to etching in order to obtain conditions where the chamber state is the same for every wafer being processed, thereby allowing for reproducible and repeatable process operations for each successive wafer and extending the mean time between cleans, as suggested by Singh.

	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to repeat any of the five steps of the proposed combined method of Sun and Singh, including all five steps, when one application of each or all is not enough to perform the cleaning, seasoning and etching steps as originally desired.
The proposed method of Sun modified by Singh, as set-forth above, does have to repeat steps 1 to 4 after the predetermined number of one wafer has been etched as suggested by Singh Fig. 6 where the “provide clean chamber” step 160 is replaced by the cleaning method of Sun noting that Singh requires a clean chamber every time a set of “Next wafer” has been processed. Sun clearly states [0036] Accordingly, methods and apparatus for performing an in-situ cleaning process are provided to clean a plasma processing chamber without breaking vacuum. The methods include a multiple cleaning steps to clean a plasma processing chamber prior to and after a plasma etching process.

Sun teaches it is important to remove and clean such metal containing etching by-products periodically [0006], which clearly suggests that the multiple step cleaning has to be performed cyclically prior to etching.
As stated above, one of ordinary skill in the art would have been motivated to modify the method of Sun by depositing a silicon based pre-coat as a seasoning layer after cleaning the chamber and prior to etching a wafer sample in order to obtain conditions where the chamber state is the same for every wafer sample being etch processed, thereby allowing for etch reproducible and repeatable process operations for each successive wafer sample and extending the mean time between cleans, as suggested by Singh.
As a result all 4 steps, including a first step of subjecting an inside of the processing chamber to plasma cleaning using a boron element-containing gas; a second step of subjecting the inside of the processing chamber to plasma cleaning using a chlorine gas after the first step; a third step of subjecting the inside of the processing chamber to plasma cleaning using a fluorine element-containing gas after the second step; a fourth step of depositing a chamber wall-deposited film in the processing chamber by plasma using a silicon element-containing gas after the third step, have to be performed every time the chamber is cleaned in order to etch at least one wafer as a fifth step of subjecting the wafer sample to plasma etching after the fourth step.
Since the proposed combination of the methods of Sun and Singh suggests “periodically” cleaning/seasoning before and after at least one wafer is etched, then necessarily Sun and Singh suggest the first step, the second step, and the third step of a second periodical cleaning/seasoning are sequentially carried out after the first step to the fifth step of a previous periodical cleaning/seasoning/etching are sequentially performed or repeated until a predetermined number of samples (at least one) is/are all subjected to plasma etching.
As to the limitation of “the first step, the second step, the third step, and the fourth step are performed before the inside of the processing chamber is subjected to any etching”, applicants specification disclose “[0003] When a sample containing the metal material (for example, TiN) is etched, a metal material residue (metal residue) may be deposited on an inner wall of a chamber, which complicates the removal of the metal material residue provided by plasma cleaning. As described in JP-2011-192872-A, a technique of previously subjecting an inner wall of a processing chamber before etching to coating using a silicon element-containing gas, and thereafter etching a metal material to prevent a metal residue from being directly deposited on the inner wall of the processing chamber has been known as a technique of solving such a problem” in the “Description of the Related Art” background section.
However, the modified teaching above may not explicitly disclose that cleaning steps are conducting before the processing of a predetermined number of samples in a particular lot, wherein the predetermined number of samples are stored in the container before subjecting to etching of any sample of each lot, so that an etching rate is maintained substantially constant”.
In the same field of endeavor, Singh’943 discloses that a past plasma cleans were used for cleaning reactors with the wafer in the reactor chamber to cover the electrode, but it has become more common to do wafer-less plasma cleans. This has led to the use of a wafer-less auto clean (WAC). In one embodiment, the operations are computer controlled to automatically start the wafer-less plasma cleans at set wafer processing intervals. For example, the WAC process can be run after each wafer, after a lot of wafers or after some other suitable interval [0034].
Singh’943 also discloses that once the WAC is resumed at point 210 the etch rate stabilizes from wafer to wafer. Accordingly, performing the WAC after every cycle provides a constant starting point for each etch operation, thereby enabling minimal variation of the etch rate from wafer to wafer [0054] and aforesaid teaching easily reads on the claimed limitation of maintaining the etch rate substantially constant for each said predetermined number of samples of each lot.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Singh’943’s teaching of performing cleaning after a set of wafers processing (etching) interval for providing a minimal variation of the etch rate form wafer to wafer into the modified teaching of Sun et al’s teaching for maintaining a constant etch rate form wafer to wafer in a process lot as taught by Singh’943.	

Regarding claims 22 and 25, Singh discloses: The silicon containing chamber pre-coat is achieved with plasmas containing mixtures of silicon containing feed gas, with oxygen and/or nitrogen. Inert gases, e.g., helium and argon may also be added to the gas mixture. Exemplary silicon containing feed gases include: SiH.sub.4, Si.sub.2H.sub.6, SiH.sub.3CH.sub.3, Si(CH.sub.3).sub.3, SiF.sub.4, SiCl.sub.4, SiHCl.sub.3, SiH.sub.2Cl.sub.2, SiBr.sub.4 and tetraethyl orthosilicate (TEOS). The silicon containing pre-coat may be represented by the formula SiO.sub.xN.sub.yR.sub.z where x, y, z are real numbers and R is a constituent of the silicon containing feed gas. Composition of a silicon containing pre-coat deposited using SiCl.sub.4 and O.sub.2 gases may be represented by SiO.sub.xCl.sub.z, where x is a real number between 0 and 2. An exemplary range of the processing parameters for applying the silicon containing pre-coat generated from a SiCl.sub.4 and O.sub.2 is listed in Table 3 (Col. 11, line 35).
As to claims 23-24 and 26-27, Sun discloses: [0026] In one embodiment, the boron containing gas supplied in the first cleaning gas includes BCl.sub.3, BH.sub.3, B.sub.2H.sub.6, or other suitable boron containing gas and the like. The fluorine containing gas may generally have a formula of C.sub.xF.sub.y or C.sub.xH.sub.yF.sub.z, wherein the x, y, z are integers greater than or at least 1. In one embodiment, the fluorine containing gas as used in the first cleaning gas may be selected from a group consisting of CF.sub.4, CHF.sub.3, CH.sub.2F.sub.2, C.sub.2F.sub.6, C.sub.2F.sub.8, SF.sub.6, NF.sub.3 and the like. The halogen containing gas may be selected from a group consisting of Cl.sub.2, HCl, SiCl.sub.4, or other suitable chlorine containing gases and the like. In one example, the boron containing gas supplied in the first cleaning gas is BCl.sub.3, the fluorine containing gas supplied in the first cleaning gas is CF.sub.4 and the halogen containing gas supplied in the first cleaning gas is Cl.sub.2. [0029] The inert gas may be supplied in the second cleaning gas may include He, Ar, or other suitable gases. In one example, the halogen containing supplied in the second cleaning gas is Cl.sub.2 and the inert gas is Ar.
Regarding the limitation of “the first step, the second step, and the third step are sequentially carried out after the first step to the fifth step are sequentially repeated for each of a predetermined number of samples until the predetermined number of samples are all subjected to plasma etching, and wherein the third step and the fourth step are 
Note that the applicant never defines or even uses the term “lot” in his specification. Note also that the term “predetermined number of samples” is open to any interpretation sine the predetermining is not positively defined.
To illustrate the examiner position, and for simplicity, say that the process chamber processes a number of N wafers in a given time, like a day, and say that a lot of wafers has the arbitrary number of 10 wafers in each lot.
If N = 22, then there are two lots in the N wafers. If one decides to name the sequence of 22 wafers as:
N = W1, W2, W3, W4 …………………………….W21, W22
And if one calls: wafers (W2 to W11) the first lot, and wafers (W12 to W21) the second lot.
Then the sequence of wafers N = the sequence of:  W1, first lot, second lot, W22.
One can arbitrarily call the first lot plus the second lot the “predetermined number of samples”

Then the proposed combination of the methods of Sun and Singh can read on:
“the first step, the second step, and the third step (during processing of wafer W22) are sequentially carried out after the first step to the fifth step are sequentially repeated for each of a predetermined number of samples (first lot plus second lot) until the predetermined number of samples are all subjected to plasma etching, and wherein the third step and the fourth step (during processing of wafer W1) are  also performed at the start of processing of each of a plurality of lots (first lot and second lot) before the inside of the processing chamber is subjected to any etching of any sample of each said lot so as to maintain an etching rate substantially constant for processing of the first through fifth steps for each of said predetermined number of samples of each said lot”.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713